Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 1 of 16 PageID #: 4166




      IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
                              OF WEST VIRGINIA
                              Martinsburg Division

    THE ESTATE OF WAYNE JONES,

              Plaintiff,

    vs.                                                         Civil Action No.: 3:13-CV-68


    THE CITY OF MARTINSBURG, WEST
    VIRGINIA, et al.

              Defendants.

                           ATTORNEY SHERMAN LAMBERT’S PROPOSED
                           FINDINGS OF FACT AND CONCLUSIONS OF LAW

              COMES NOW Attorney Sherman Lambert, by and through his counsel, Eric S. Black,

    Esquire, on this 30th day of October, 2020, respectfully to file the following Attorney

    Sherman Lambert’s Proposed Findings of Fact and Conclusions of Law in the above styled

    matter:

                                        FINDINGS OF FACTS

              1.     The instant litigation arises out of the death of Wayne A. Jones on March 13,

    2013. Mr. Jones was shot multiple times by officers of the Martinsburg Police Department in

    Martinsburg, West Virginia.

              2.     Subsequent to his death, the Co-Administrators of the Estate of Wayne A.

    Jones retained the services of the Law Offices of Sherman L. Lambert, Sr., PLLC and

    Sherman Lambert, Esquire to pursue civil litigation against the City of Martinsburg Police

    Department and other Defendants. The Co-Administrators of the Estate of Wayne Jones

    executed a Contingent Fee Agreement retaining the services of Attorney Lambert on March

    18, 2013.
Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 2 of 16 PageID #: 4167




           3.      The Contingent Fee Agreement executed by the Plaintiff contained the

    following language regarding Attorney Lambert’s fee and costs:

           Lawyer’s Fee: Client will pay to Lawyer, as compensation for legal services
           of any out-of-court Settlement, forty percent (40%) of all monies and things
           of value received. If this case goes to the stage of trial where a jury is
           empaneled, or in-court verdict by judge or jury, Client will pay to Lawyer
           forty-five (45%) of all monies and things of value recovered in the matter.

           Advancement of Money for Fees: The law firm may advance money to
           client to cover the above-mentioned fees and other costs not mentioned
           herein, associated with this matter; and all money advanced to client shall be
           reimbursed at the time of out-of-court settlement or in-court verdict
           regarding the case.

           4.      On June 13, 2013, Attorney Lambert filed a civil Complaint in the United

    States District Court for the Northern District of West Virginia alleging the Defendants used

    excessive force and violated Mr. Jones’ rights. (Dkt. #1).

           5.      As the record reflects, the case proceeded through the discovery process and

    dispositive motions were granted by the District Court on October 15, 2014, dismissing the

    civil action. (Dkt. #162). Attorney Lambert timely and properly filed a Notice of Appeal with

    the Fourth Circuit Court of Appeals on October 21, 2014 (Dkt. #163).

           6.      As asserted by the Plaintiff in its Motion to Strike, it is customary to conduct

    mediation with a Fourth Circuit mediator when an appeal has been noticed. To facilitate the

    mediation, Attorney Lambert forwarded a letter to the Co-Administrators on November 8,

    2014, which included a detailed “Notice of Scheduled Mediation before Mediator Donna S.

    Hart.” Attorney Lambert’s letter also included an Authorization for Mediation Authority to

    be signed by the Co-Administrator.

           7.      The Notice clearly set forth the mediation process and confirmed a mediation

    status meeting for November 12, 2014, at 3:00 p.m. In an effort to accommodate the Co-

    Administrator, and to facilitate mediation, Attorney Lambert traveled to Winchester, Virginia

    to meet and obtain the client’s signature on the Mediation Authorization. As reflected by the

                                                   2
Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 3 of 16 PageID #: 4168




    Co-Administrator’s text communication on November 9, 2014, the Co-Administrator refused

    to sign the Authorization giving Attorney Lambert the authority to proceed with mediation.

    The mediation was ultimately canceled as a result of the Co-Administrator’s failure to

    authorize the mediation.

           8.        The Co-Administrators advised Attorney Lambert by text message on

    November 9, 2014 at 12:41 p.m., they have “lost faith in you and I have a attorney in

    Virginia if you wish to call him and explain to him why I should sign these papers I would

    rather here it form him his name is Bradley G. Pollack.” Not only did the Co-Administrators

    advise Attorney Lambert they no longer wanted him as counsel, they identified their new

    legal counsel.

           9.        Attorney Lambert immediately responded to confirm the Co-Administrator’s

    decision to terminate his legal representation. Attorney Lambert provided the following

    response on November 9, 2014, at 12:41 p.m.:

           Thank you for advising and confirming that you retain (sic) substitute legal
           counsel for the appeal. I will notify the U.S. Court of Appeals for the fourth
           Circuit that you have retain (sic) substitute legal counsel and I will advise the
           Berkeley County Fiduciary office and withdraw from your appeal tomorrow
           morning. Please let your Lawyer know that I will send him the scheduling
           order. Your appendix and brief is due on December 1, 2014. Moreover, your
           lawyer should contact the clerk’s office immediately. we wish you the best.

           10.       Following his text message conversation with the Co-Administrator, Attorney

    Lambert filed his Motion to Withdraw from the case on November 10, 2014.

           11.       Attorney Lambert completed his representation in the United States District

    Court for the Northern District of West Virginia prior to his termination by the Plaintiff. The

    District Court had granted Plaintiffs’ Motion for Summary Judgment with prejudice and the

    case was retired from the Court’s docket.




                                                   3
Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 4 of 16 PageID #: 4169




           12.     Attorney Lambert timely and properly filed a Notice of Appeal with the Fourth

    Circuit Court of Appeals on October 21, 2014 (Dkt. #163). The Fourth Circuit Clerk’s Office

    assigned a new case number and the appeal was duly docketed.

           13.     During the pendency of the appeal before the Fourth Circuit, Attorney Lambert

    withdrew from the appeal “for good cause” because he had been terminated by the Plaintiff

    and advised that successor counsel had been obtained.

           14.     Subsequent to being discharged by the Plaintiff, Attorney Lambert filed a

    Notice of Attorney’s Charging Lien in U.S. District Court on October 14, 2016, timely

    asserting a lien for attorney fee compensation.

           15.     The parties ultimately settled and resolved the litigation as evidenced by the

    Motion for Approval of Settlement and Distribution of Proceeds filed by the Plaintiff on

    August 23, 2020. (Dkt. #272).

           16.     Plaintiff subsequently filed a Motion to Strike Charging Lien of Attorney

    Lambert on the 1st day of September, 2020, seeking to strike Attorney Sherman Lambert’s

    charging lien (Dkt. #278).

           17.     Attorney Lambert filed a Supplemental Response to Plaintiff’s Motion to

    Strike Charging Lien on the 14th day of October, 2020. (Dkt. #290). In his Supplemental

    Response, Attorney Lambert moved the Court to deny Plaintiff’s Motion to Strike Charging

    Lien and award attorney Lambert his forty percent (40%) attorney fee as set forth in the

    Contingent Fee Agreement executed by the Co-Administrators.

           18.     The Court conducted an evidentiary hearing on October 19, 2020, at which

    time it heard the testimony of Co-Administrator Bruce Jones and Attorney Lambert. Attorney

    Lambert testified that he worked diligently on the Plaintiffs’ case but his efforts were

    hindered by the Co-Administrator’s lack of cooperation on several fronts.



                                                      4
Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 5 of 16 PageID #: 4170




              19.   Attorney Lambert testified that he: properly investigated the Plaintiffs’ case;

    timely filed a civil action in the United States District Court for the Northern District of West

    Virginia; arranged numerous press conferences and media events at the Plaintiffs’ behest to

    draw attention to their case; attempted to diligently respond to discovery despite the Plaintiffs’

    lack of cooperation; traveled to Winchester, Virginia for client meetings and to obtain

    documents and signatures; frequently attempted to contact the Co-Administrators without

    success; that he only withdrew from the case after the Co-Administrators advised they no

    longer wanted him as counsel and had obtained separate Virginia counsel; and that he timely

    filed a Notice of Intent to Appeal with the Fourth Circuit to protect the Plaintiffs’ appellate

    rights.

              20.   Attorney Lambert further testified that he was seeking a 40% attorney fee

    based upon the Contingency Fee Agreement executed by the Co-Administrators on March 18,

    2013.

              21.   The Motion to Strike Attorney Lambert’s Charging Lien is found to be

    frivolous, not in compliance with Rule 11 of Federal Rules of Civil Procedure, and contains

    material misrepresentations to the Court that were intended to divest Attorney Lambert of his

    40% contingent fee or a split of his pro rata share.

              22.   Successor Attorney Brown has disclosed an attorney fee of $1.75 million, and

    the same is unreasonable based upon an analysis of Rule l.5 and the West Virginia Supreme

    Court’s holding in Pitrolo.

              23.   The total attorney fees in this matter are substantial and the product of efforts

    by both Attorney Lambert and Attorney Brown. Attorney Lambert’s fee is first in time and

    first in right, and it is appropriate to split the fee between both counsel.




                                                      5
Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 6 of 16 PageID #: 4171




                                     CONCLUSIONS OF LAW

           1.        Attorney Sherman Lambert’s forty percent (40%) contractual attorney fee is a

    reasonable fee pursuant to West Virginia law and is hereby approved by this Court.

           2.        The Co-Administrators of the Estate of Wayne Jones executed a Contingent

    Fee Agreement retaining the services of Attorney Lambert on March 18, 2013. The

    Contingent Fee Agreement contained the following language regarding Attorney Lambert’s

    fee and costs:

           Lawyer’s Fee: Client will pay to Lawyer, as compensation for legal services
           of any out-of-court Settlement, forty percent (40%) of all monies and things
           of value received. If this case goes to the stage of trial where a jury is
           empaneled, or in-court verdict by judge or jury, Client will pay to Lawyer
           forty-five (45%) of all monies and things of value recovered in the matter.

           Advancement of Money for Fees: The law firm may advance money to
           client to cover the above-mentioned fees and other costs not mentioned
           herein, associated with this matter; and all money advanced to client shall be
           reimbursed at the time of out-of-court settlement or in-court verdict
           regarding the case.

           3.        Subsequent to being discharged by the Plaintiff, Attorney Lambert filed a

    Notice of Attorney’s Charging Lien in U.S. District Court on October 14, 2016, timely

    asserting a lien for attorney fee compensation.

           4.        West Virginia case law and the West Virginia Rules of Professional Conduct

    set forth a multi-factored standard when assessing the value of an attorney’s fee for legal

    representation. Rule 1.5 of the West Virginia Rules of Professional Conduct articulates the

    factors to be considered when assessing the reasonableness of an attorney’s fee. Rule 1.5

    further expressly contemplates an attorney fee that is “contingent on the outcome of the

    matter:”

                Rule 1.5 Fees
                1. A lawyer shall not make an agreement for, charge, or collect an
                   unreasonable fee or an unreasonable amount for expenses. The factors to
                   be considered in determining the reasonableness of a fee include the
                   following:

                                                      6
Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 7 of 16 PageID #: 4172




                       1. the time and labor required, the novelty and difficulty of the
                          questions involved, and skill requisite to perform the legal
                          service properly;
                       2. the likelihood that the acceptance of the particular employment
                          will preclude other employment by the lawyer;
                       3. the fee customarily charged in the locality for similar legal
                          services;
                       4. the amount involved and results obtained;
                       5. the time limitations imposed by the client or by the
                          circumstances;
                       6. the nature and length of the professional relationship with the
                          client;
                       7. the experience, reputation, and ability of the lawyer or lawyers
                          performing the services; and
                       8. whether the fee is fixed or contingent.
                           .......
                3. A fee may be contingent on the outcome of the matter for which the
                   service is rendered, except in a matter in which a contingent fee is
                   prohibited by paragraph (d) or other law. A contingent fee agreement
                   shall be in a writing signed by the client and shall state the method by
                   which the fee is to be determined, including the percentage or
                   percentages that shall accrue to the lawyer in the event of settlement,
                   trial or appeal; litigation and other expenses to be deducted from the
                   recovery; and whether such expenses are to be deducted before or after
                   the contingent fee is calculated. The agreement must clearly notify the
                   client of any expenses for which the client will be liable whether or not
                   the client is the prevailing party. Upon conclusion of a contingent fee
                   matter, the lawyer shall provide the client with a written statement
                   stating the outcome of the matter and, if there is a recovery, showing the
                   remittance to the client and the method of its determination.
           5.      In addition to the factors set forth in Rule 1.5 of the Rules of Professional

    Conduct, the West Virginia Supreme Court has held the following regarding attorney fees:

           The reasonableness of attorney's fees is generally based on broader factors such
           as those listed in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th
           Cir.1974). In Johnson, the Fifth Circuit established the following list of Page
           162 [176 W.Va. 196] factors relevant to the calculation of reasonable attorney's
           fee awards: (1) the time and labor required; (2) the novelty and difficulty of the
           questions; (3) the skill requisite to perform the legal service properly; (4) the
           preclusion of other employment by the attorney due to acceptance of the case;

                                                   7
Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 8 of 16 PageID #: 4173




           (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time
           limitations imposed by the client or the circumstances; (8) the amount involved
           and the results obtained; (9) the experience, reputation, and ability of the
           attorneys; (10) the undesirability of the case; (11) the nature and length of the
           professional relationship with the client; and (12) awards in similar cases. *...
           Aetna Cas. & Sur. Co. v. Pitrolo, 342 S.E.2d 156, 176 W.Va. 190 (W. Va.
           1986).

           6.      In the instant case, as permitted and provided by Rule 1.5, the Contingent Fee

    Agreement was executed by the Co-Administrators on March 18, 2013. The Agreement was

    “in writing” and “signed by the client.” The Agreement clearly and expressly stated the

    method by which Attorney Lambert’s fee was to be determined and expressly included the

    “percentage or percentages that shall accrue to the lawyer in the event of settlement, trial or

    appeal.” In short, the Plaintiff executed a valid and enforceable contingent fee agreement

    with Attorney Lambert and should be bound by the same.

           7.      Additionally, analysis of the various factors set forth in Pitrolo and Rule 1.5

    confirm that Attorney Lambert’s forty percent (40%) charging lien is both reasonable and

    enforceable. A review of the factors set forth in Pitrolo demonstrates the reasonableness of

    attorney’s Lambert’s forty percent (40%) attorney fee:

           (1)     Time and labor required: Plaintiff executed the Contingent Fee Agreement on
                   March 18, 2013. Attorney Lambert investigated the case and initiated a civil
                   action in U.S. District Court on June 13, 2013. Attorney Lambert litigated the
                   matter though the pleading, discovery and motion practice phases until his final
                   withdrawal was granted on January 7, 2015. During the course of his lengthy
                   involvement, Attorney Lambert expended in excess of 330 hours on the
                   Plaintiff’s case. Attorney Lambert frequently traveled to meet the Co-
                   Administrators for their convenience at various hours and conducted numerous
                   press conferences to bring attention to the Plaintiff’s claims (many of which
                   were attended by the Plaintiff).

           (2)     The novelty and difficulty of the questions: The violation of rights/excessive
                   force civil action filed by Attorney Lambert on behalf of the Plaintiffs involved
                   complex and difficult questions of law and fact. The litigation involved claims
                   against municipal agencies, claims of qualified immunity, and claims of
                   excessive force by government employees. The case was aggressively
                   defended by multiple Defendants and counsel as evidenced by the record.



                                                   8
Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 9 of 16 PageID #: 4174




          (3)   The skill requisite to perform the legal service properly: Attorney Lambert is a
                highly experienced attorney who has previously litigated civil rights and
                related claims. Attorney Lambert was licensed by the West Virginia State Bar
                on October 7, 1984, and has practiced law for more than 35 years in both
                criminal and civil proceedings.

          (4)   The preclusion of other employment by the attorney due to acceptance of the
                case: Attorney Lambert is a sole practitioner who devoted more than 330 hours
                to the Plaintiff’s case. Attorney Lambert’s commitment to Plaintiff’s case
                limited his time and availability to procure other retained clients.

          (5)   The customary fee: The customary fee for Attorney Lambert’s legal services is
                a contingent fee structure. Such a structure assures the client that no initial
                retainer fee is required, and any final fee is contingent upon a successful
                recovery in the case. The attorney assumes the risk of non-collection and the
                advancement of costs to the client. The arrangement is recognized and
                authorized by Rule 1.5 of the West Virginia Rules of Professional Conduct. In
                the instant case, the Plaintiff knowingly and voluntarily executed a Contingent
                Fee Agreement on March 18, 2013. The Contingent Fee Agreement provided
                that Attorney Lambert would receive forty percent (40%) of any settlement or
                recovery—a fee that is customary in the legal practice.

          (6)   Whether the fee is fixed or contingent: By executing the Contingent Fee
                Agreement, the Plaintiff entered into an enforceable contractual arrangement to
                pay Attorney Lambert forty percent (40%) of any settlement or recovery.
                Plaintiff has not denied or challenged the voluntariness and legal validity of
                said Agreement.

          (7)   Time limitations imposed by the client or the circumstances: Attorney Lambert
                expended a substantial amount of in-office and out-of-office time
                accommodating the needs and requirements of the Co-Administrators.
                Attorney Lambert on many occasions was required to travel and meet the Co-
                Administrators during evening hours or frequently communicate with them by
                phone and text message. The case, including press conferences, consumed a
                substantial amount of Attorney Lambert’s time. In addition to the time
                commitment, Attorney Lambert advanced costs on behalf of the Plaintiff in
                excess of $16,000.00.

          (8)   The amount involved and the results obtained: The amount involved and the
                results obtained are substantial. The case has settled at mediation for the sum
                of $3,500,000.00.

          (9)   The experience, reputation and ability of the attorneys: Attorney Lambert is a
                highly experienced attorney who has successfully litigated civil rights claims in
                the Northern District of West Virginia. Attorney Lambert was licensed by the
                West Virginia State Bar on October 7, 1984, and has practiced law for more
                than 35 years in civil litigation.



                                                9
Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 10 of 16 PageID #: 4175




            (10)   The undesirability of the case: The case involved the shooting of a citizen by
                   law enforcement officers and included allegations of excessive force. The
                   market of available attorneys to pursue such claims is very small and limited.
                   Attorney Lambert agreed to accept Plaintiff’s case and commit a substantial
                   part of his practice to litigating Plaintiff’s claims.

            (11)   The nature and length of the professional relationship with the client: The
                   nature of the relationship was very difficult for Attorney Lambert due to the
                   difficult and deceptive nature of the Co-Administrators. The Co-Administrators
                   were often not cooperative with counsel and often failed or refused to process
                   and complete necessary documentation and requests including discovery,
                   mediation and related matters.

            (12)   Awards in similar cases: Attorney Lambert has previously successfully
                   litigated similar matters in the Northern District of West Virginia, including
                   Steven C. Scott v. City of Ranson et al., 3:07-cv-138.

            8.     Contrary to the claims asserted in Plaintiff’s Motion Strike Charging Lien,

     Attorney Lambert’s forty percent (40%) contingent fee is reasonable under both West

     Virginia case law and Rule 1.5 of the West Virginia Rules of Professional Conduct.

            9.     Plaintiff’s Motion to Strike Charging Lien fails to address or contest the

     “reasonableness” analysis set forth in Pitrolo and Rule 1.5 of the Rules of Professional

     Conduct. Instead, Plaintiff and its counsel assert that Attorney Lambert’s charging lien is

     deficient, “not proper,” and should be stricken by the Court. Even a cursory review of the

     record, however, confirms that Attorney Lambert properly perfected and asserted his charging

     lien. In Trickett v. Laurita, 674 S.E.2d 218, 223 W.Va. 357 (W. Va. 2009), the West Virginia

     Supreme Court held the following:

            We find these considerations to be consistent with our body of statutory and
            case law regarding attorney's charging liens, and, thus, similarly hold that
            there are four requirements for the imposition of an attorney's charging lien
            against an attorney's client or former client. First, there must be a valid oral or
            written contract between the attorney and the attorney's client or former client.
            Second, there must be a judgment or fund that resulted from the attorney's
            services. Third, the attorney must have filed notice of his/her intent to assert a
            charging lien, and such notice must have been served on the attorney's client
            or former client against whose interest in said judgment or fund the lien is
            sought to be enforced. Fourth, notice of the lien must be filed before the
            proceeds of the judgment or fund have been distributed. Id.


                                                    10
Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 11 of 16 PageID #: 4176




               10.    In the instant case, Attorney Lambert’s Charging Lien clearly meets the four-

     part test set forth in Trickett v. Laurita, supra. First, there is a valid written contract between

     Attorney Lambert and the Co-Administrators as evidenced by the Contingent Fee Agreement

     executed by the Co-Administrators on March 18, 2013.              Second, there is a proposed

     judgment/fund that resulted from the attorney’s services. Attorney Lambert initiated and

     litigated the civil action for several years. But for his efforts in initiating and litigating the

     case, the instant settlement would not be possible. Third, Attorney Lambert timely and

     properly filed his intent to assert a charging lien as evidenced by his Notice of Attorney’s

     Charging Lien filed in U.S. District Court on October 14, 2016. Fourth, Attorney Lambert has

     clearly filed his Notice of Attorney’s Charging Lien well before the proceeds of the settlement

     fund have been distributed.

               11.    The Plaintiff’s Motion to Strike Attorney Lambert’s Charging Lien fails to

     provide any analysis of the reasonableness factors set forth in Pitrolo and Rule 1.5 of the

     Rules of Professional Conduct.

               12.    Instead, the Plaintiff attacks Attorney Lambert’s representation and makes

     several claims that materially misrepresent critical facts to this Court. First, the Plaintiff

     asserts that Attorney Lambert voluntarily withdrew from the case without cause and therefore

     is not entitled to his attorney fee. Plaintiff’s Motion to Strike expressly makes the following

     claims:

               “The co-admins of the estate were at this time both confused and upset with
               Lambert for his failures (of which they were not fully aware until later) and
               for abandoning them (withdrawing at this crucial time).” (Dkt. 278, pg. 2).

               “It is expected that Lambert, in his response hereto, will have no evidence to
               show he was terminated.” (Dkt. 278, pg. 8).

               13.    Contrary to the Plaintiff’s claims, however, the Co-Administrators directly

     advised Attorney Lambert through text message on November 9, 2014 at 12:41 p.m., they


                                                     11
Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 12 of 16 PageID #: 4177




     have “lost faith in you and I have a attorney in Virginia if you wish to call him and explain to

     him why I should sign these papers I would rather here it form him his name is Bradley G.

     Pollack.” Not only did the Co-Administrators advise Attorney Lambert they no longer

     wanted him as counsel, they identified their new legal counsel.

            14.     Attorney Lambert immediately responded to confirm the Co-Administrator’s

     decision to terminate his legal representation. Attorney Lambert provided the following

     response on November 9, 2014, at 12:41 p.m.:

            Thank you for advising and confirming that you retain (sic) substitute legal
            counsel for the appeal. I will notify the U.S. Court of Appeals for the fourth
            Circuit that you have retain (sic) substitute legal counsel and I will advise the
            Berkeley County Fiduciary office and withdraw from your appeal tomorrow
            morning. Please let your Lawyer know that I will send him the scheduling
            order. Your appendix and brief is due on December 1, 2014. Moreover, your
            lawyer should contact the clerk’s office immediately. we wish you the best.

            15.     Following his text message conversation with the Co-Administrator, Attorney

     Lambert filed a Motion to Withdraw from the case on November 10, 2014. As can be clearly

     seen from the record, it was the Plaintiff who terminated the attorney-client relationship and

     retained new legal counsel. Plaintiff’s claim that Attorney Lambert voluntarily withdrew

     without just cause is a material misrepresentation and wholly without merit.

            16.     Plaintiff also states “[T]he evidence will show that Lambert misled the co-

     admins, stating the case was dismissed given Wayne Jones’ background and other blatantly

     false reasons (clearly avoiding the real reason the case was dismissed-the admitted facts.” A

     review of the record and emails, however, clearly demonstrates Attorney Lambert fully

     communicated the admissions issue to the Plaintiff and its impact on the litigation. During

     the course of litigation, and at the Plaintiff’s request, Attorney Lambert invited the NAACP

     Jefferson County Chapter President to attend meetings and to provide community support.

     Chapter President George C. Rutherford attended a meeting at Attorney Lambert’s office on



                                                    12
Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 13 of 16 PageID #: 4178




     April 18, 2014, where issues related to the case were discussed. Mr. Rutherford confirms the

     following:

            On or about April 18, 2014, Mr. Tolbert and I met with the Jones Brothers in
            Attorney Lambert’s office and discussed the fact that a Judge issued an Order
            Granting the City of Martinsburg’s motion to admit some discovery
            documents. During the discussion, Attorney Lambert explained to the Jones
            Brothers that the Judge said the response to the discovery request were two-
            days late and the evidence of a knife would be admitted into evidence at trial.
            The Jones Brothers were not upset with Attorney Lambert and said that they
            did not care and wanted to go to trial.

            17.       Second, the Plaintiff falsely asserts that the Plaintiff missed an opportunity to

     mediate the case, and only discovered the possibility of mediation after Attorney Lambert

     sent a notice cancelling mediation. In its Motion to Strike Charging Lien, the Plaintiff asserts

     the following:

            The Jones Estate missed an opportunity to mediate the case following the first
            dismissal. Following the notice of appeal to the Fourth Circuit, it is customary
            to mediate with a Fourth Circuit mediator. However, Lambert sent a notice of
            cancellation to the co-admins of the Jones Estate the day the order was entered
            withdrawing him from the case. That was the first the co-admins heard
            anything about mediation. At that time the co-admins were distraught both
            with the result (dismissal of the case) and with Lambert’s indication he would
            withdraw from the case, leaving them without counsel. (Dkt. 278,pg. 9).

            18.       Contract to Plaintiffs’ claims, however, the record and documentation clearly

     indicate the Co-Administrators were well aware of the mediation but failed and refused to

     sign the necessary forms to facilitate the mediation. The mediation was canceled due to the

     actions of the Co-Administrators. Attorney Lambert forwarded a letter to the Co-

     Administrators on November 8, 2014, which included a detailed “Notice of Scheduled

     Mediation before Mediator Donna S. Hart.

            19.       The Notice clearly set forth the mediation process and confirmed a mediation

     status meeting for November 12, 2014, at 3:00 p.m. In an effort to accommodate the Co-

     Administrator, and to facilitate mediation, Attorney Lambert traveled to Winchester, Virginia

     to meet and obtain the client’s signature on the Mediation Authorization. As reflected by the

                                                     13
Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 14 of 16 PageID #: 4179




     Co-Administrator’s text communication on November 9, 2014, the Co-Administrator refused

     to sign the Authorization giving Attorney Lambert the authority to proceed with mediation.

     Contrary to Plaintiff’s claims in its Motion to Strike Charging Lien, the mediation was

     canceled due to the conduct and actions of the Co-Administrators. Plaintiff’s claim that

     Attorney Lambert was at fault is wholly without merit and a material misrepresentation of the

     facts.

              20.   Third, Plaintiff asserts in its Motion to Strike that Attorney Lambert billed the

     Jones Estate “for his free advertising—his interviews with media, which Plaintiff submits is

     not proper.” As reflected by the record, however, the Co-Administrators requested the input

     and participation of the NAACP, authorized public appearances to raise awareness about the

     death of Wayne Jones, and further attended many of the interviews and media events. As

     reflected by the Affidavit of George Rutherford: “The Jones Brothers agreed that Mr. Tolbert

     and I would attend meetings with them and Attorney Lambert.”

              21.   The documents and electronic communication from the Co-Administrators

     clearly demonstrate their will and desire to pursue media appearances to bring attention to

     their case. As reflected by a text message from Co-Administrator Bobby Jones on November

     16, 2013, Mr. Jones states: “Mr. Lambert I am trying to make sure I have my facts right

     before I meet with cnn and Mr. Stamp from al sharptons NAN. I will inform that even tho

     (sic) I’m the brother and the administrator of Wayne I can’t release any information obtained

     from the judges discovery order to the press…” The Court finds Attorney Lambert arranged

     the requested media appearances at the behest of the Plaintiffs and their desire to bring

     attention to the Jones case.

              WHEREFORE, based upon the foregoing, the Court hereby DENIES Plaintiff’s

     Motion to Strike Charging Lien of Attorney Lambert. The Court further awards Attorney



                                                   14
Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 15 of 16 PageID #: 4180




     Lambert his contractual and reasonable attorney fee of $1,400,000.00—said sum

     representing forty (40) percent of the gross settlement proceeds.



                                                          Respectfully submitted,
                                                          Attorney Sherman Lambert
                                                          By counsel,


     _/s/ Eric S. Black, Esq.
     Eric S. Black, Esquire State Bar #7567
     380 South Washington Street
     Berkeley Springs, WV 25411
     (304) 258-2931




                                                   15
Case 3:13-cv-00068-GMG-RWT Document 298 Filed 10/30/20 Page 16 of 16 PageID #: 4181




      IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
                              OF WEST VIRGINIA
                              Martinsburg Division

     THE ESTATE OF WAYNE JONES,

            Plaintiff,

     vs.                                                        Civil Action No.: 3:13-CV-68


     THE CITY OF MARTINSBURG, WEST
     VIRGINIA, et al.

            Defendants.

                                    CERTIFICATE OF SERVICE

            I, Eric S. Black, Esquire, counsel for Attorney Sherman Lambert, do hereby certify

     that I have served a true and accurate copy of the foregoing ATTORNEY SHERMAN

     LAMBERT’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW by

     filing the same electronically using the CM/ECF system and by U.S. Mail, first class, postage

     prepaid, this 30th day of October, 2020:



     Honorable Judge Gina M. Groh                       Paul Taylor, Esquire
     Chief U.S. District Judge                          134 W. Burke Street
     217 W. King Street                                 Martinsburg, WV 25401
     Martinsburg, WV 25401

     Christopher Brown, Esquire
     526 King Street, Suite 213
     Alexandria, VA 22314




                                                        /s/ Eric S. Black, Esq.
                                                        Eric S. Black, Esquire




                                                  16
